DETAILED ACTION
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4, 9-10, 12, 17-18 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang (US 20050102381 A1) in view of Levy (US 20080052783 A1) in view of DRM (DRM “digital rights” or “digital restrictions” management?, Richard Leeming, EBU TECHNICAL REVIEW – January 2007) further in view Singh (US 20070094394).

Regarding claims 1, 9 and 17, Jiang teaches an electronic device (100 Figure 2 and Fig. 8A) comprising: 
a camera (Fig. 2; 112); 
an input interface (Fig. 2, keys 114, 118, 116, 110);
a display interface (display displaying the photos);
a communication subsystem (Fig. 1a, Cellular Connections Bearer Service); 
a processor coupled to the camera and the communication subsystem, 
the processor configured to:

configuring an image module (Yahoo! Photos application [0061], Fig. 6A and 8A) of the electronic device to display, on the display interface, a /user interface for initiating an upload of the image file to an online image repository (Fig. 8A Step 2 discloses “Select share/send/upload photo”) ;
wherein the image module is configured to upload image files to the online repository (Fig. 8A Step 4 upload Photo to Yahoo).
receive, via the input interface, instructions to upload the image file and selection of image upload settings (Fig. 8A Step 3 shows the user Enter Email address which reads on “image upload settings”).
uploading the image file to the online image repository. (Fig. 8A Step 4 upload Photo to Yahoo).
However, Jiang implicitly but not explicitly teach the files are of “non-protected” image files because Jiang does not explicitly disclose of protected files which means the files are non-protected.  However to expedite prosecution, Levy is further added to show the explicit teaching of non-protected file.
  In an analogous art, Levy teaches determining whether a file is “non-protected”/not copyright or “protected”/copy right (Figure 3 shows step 304 detects and read embedded data of file and in step 306 determines if the file has a “share”/non-protected flag or not and at step 308 determines whether or not to inhibit transfer of the  “In the utilization of this embedded data, the computer from which the content to be downloaded (i.e. the uploading computer) can check to make sure the content is appropriate to be uploaded when the files… An appropriate file can be defined as any of the following: the content is allowed to be shared, i.e. it is not copyright material” [0077] “the content files such as audio, image… The clients have an embedded data decoder that screens files for the presence of embedded data, and if found, determines whether the embedded data enables the desired action. Before sending or receiving a file as part of a file sharing process in the network architecture, the client checks the file transfer status and determines whether or not the file can ... be transferred.” see also [0075,0111])
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Jiang’s teaching of uploading image files to also include Levy’s teaching of a non-protected image file so that non-protected files can also be transferred/shared with others.
However, Levy and Jiang does not explicitly teach “upload only those non-protected files”.  In an analogous art, DRM teaches upload only those non-protected files because the upload option not provided or greyed out for protected files” (DRM discloses on page 4 “on Nokia Series 40 phones, an installed file with DRM will have its “Send” option greyed out in its options menu. If the user attempts to send this via MMS, a message “The file is copyright protected” will appear.”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Jiang’s teaching of uploading image files and Levy’s protected or non-protected files to also include DRM’s teaching of upload only those 
In an analogous art, Levy teaches not copyright material/files/content is allowed to be shared ([0017] “In the utilization of this embedded data, the computer from which the content to be downloaded (i.e. the uploading computer) can check to make sure the content is appropriate to be uploaded when the files (e.g., music files) on this computer are added to the central database….An appropriate file can be defined as any of the following: the content is allowed to be shared, i.e. it is not copyright material” [0042] In addition, the copyright data can provide more information than just copy or not. For example, the bits may inform file sharing software, system or device that this file can be shared by subscription users, but not free users. Or, it can inform the level or type of subscription which allows sharing of the file.)
Regarding limitation, “which are permitted for uploading to the online repository based on an enterprise IT policy governing uploading of images from enterprise issued devices”.
Both Jiang, Levy and DRM teach the policy of prohibiting of upload of protected image files to the online repository. However, they do not explicitly teach “an enterprise IT policy governing uploading from enterprise issued devices”.
In an analogous art of data transferring of sensitive data, Singh teaches an enterprise IT policy (rules and policies) of prohibiting of upload (not be transmitted) of protected files (sensitive data) are specifically from “the enterprise issued devices” (network infrastructure device 104 Fig.1) ([0039] “A network infrastructure device such as network infrastructure device 104 can then apply rules and policies that have been 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Jiang, Levy and DRM teaching of prohibiting uploading image files to also be applied to files that are from enterprise issued devices (device 104) in order to ensure that sensitive data/protected files including image files are not leaked outside of the enterprise/company.
Further, it is considered that the method is comprised of ‘capturing’, ‘displaying’, ‘receiving’, and ‘uploading’.  The details of what is displayed is nonfunctional descriptive material not carrying patentable weight because the details therein are not dependent on any step of the claim.  For compact prosecution, the limitations have nonetheless been addressed.
Regarding claims 2, 10, and 18, the combination of Jiang, Levy, DRM and Singh teaches the method of claim 1, further comprising: for determining that the image file is a non-protected file, wherein the selectable option is displayed in response to determining that the image file is a non-protected file (Jiang, Fig. 8A Step 2 discloses “Select share/send/upload photo”.  “Select” means it is optional; Levy [0017] “In the utilization of this embedded data, the computer from which the content to be downloaded (i.e. the uploading computer) can check to make sure the content is appropriate to be uploaded when the files… An appropriate file can be defined as any of the following: the content is allowed to be shared, i.e. it is not copyright material” [0077] “the content files such as audio, image… The clients have an embedded data decoder that screens files for the presence of embedded data, and if found, determines whether the embedded data enables the desired action. Before sending or receiving a file as part of a file sharing process in the network architecture, the client checks the file transfer status and determines whether or not the file can ... be transferred.” DRM discloses on page 4 “on Nokia Series 40 phones, an installed file with DRM will have its “Send” option greyed out in its options menu. If the user attempts to send this via MMS, a message “The file is copyright protected” will appear.”  This means the send option is not greyed out if the file is not copy right protected.)

Regarding claims 4, 12, and 20, the combination of Jiang, Levy, DRM and Singh teaches the method of claim 3, wherein determining that the image file is permitted for uploading to the online image repository comprises: determining that the enterprise IT policy does not allow uploads of images (Levy [0017] [0077] “the content files such as audio, image… The clients have an embedded data decoder that screens files for the presence of embedded data, and if found, determines whether the embedded data enables the desired action. Before sending or receiving a file as part of a file sharing process in the network architecture, the client checks the file transfer status and determines whether or not the file can ... be transferred.”)
Jiang, Levy, DRM and Singh all teach the policy of prohibiting of upload of protected image files. 

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
Applicant argues that,
“The "rules and policies" of Singh relate to external transmission of received packet data. In particular, the rules and policies relate to the data content of the packets and indicate what data should and should not be transmitted outside of the company. This description of a network infrastructure device and related rules and policies does not in any way teach or suggest the feature of configuring an image upload module of a communication device to upload only those non-protected image files which are permitted for uploading to a specific online repository based on an enterprise IT policy governing uploading of images from enterprise issued devices. Singh does not discuss (1) configuring an image upload module, (2) upload of a captured image to a specific online repository, or (3) upload of image files from enterprise issued devices based on IT policy governing upload activities originating on enterprise issued devices at any point in its disclosure.”

The examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The above limitation alleged as not taught by Singh was actually relied on by a combination of Jiang, Levy, and DRM and Singh.  In fact, Jiang was relied upon for the teaching of (1) configuring an image applications module, (2) upload of a captured image to a specific online repository (see Fig. 6a and 8a).  Singh was relied upon for the concept of “an enterprise IT policy governing uploading from enterprise issued devices.  
As addressed above, Levy teaches determining whether an image file is “non-protected”/not copyright or “protected”/copy right (Figure 3 shows step 304 detects and any combination of text, audio, video, images”)
The examiner notes that Singh’s teaches ‘received packet data’ and does not explicitly teach “non-protected image files”.  However, Levy already teaches that “received data/files” is a “non-protected”/not copyright” file that can be text or image or audio ([0026]).  

Applicant argues that,
“The other cited references, namely Jiang, Levy, and DRM, fail to remedy the deficiencies of Singh. In particular, the references do not teach or suggest the feature of "configuring an image applications module of the mobile communication device to display, on the display interface, a user interface for initiating an upload of the image file to the online image repository, wherein the image applications module is configured to upload only those non-protected image files which are permitted for uploading to the online repository based on an enterprise IT policy governing uploading from enterprise issued devices". 

The examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As addressed above, Jiang was shown to disclose the newly added limitations “an image applications module of the mobile communication device to display, on the display interface, a user interface for initiating an upload of the image file to the online image repository” (Fig. 6a and 8a shows Photo!Yahoo application module that provides a user interface for the user to upload files to online repository.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







/Dung  Lam/
Examiner, Art Unit 2646

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646